Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Action is in response to application filed on 4/11/2022. 
Claims 1-24 are pending in this application.
Claims 4, 18, 20, 22 have been cancelled.
Claims 1, 3, 9, 12-15, 17 have been amended.
Claims 1-3, 5-17, 19, 21, 23-24 are allowed.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/11/2022 has been entered.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone call with Natalya Dvorson (56,616) on April 12, 2022.
The attached proposed amendment “Appendix for Allowance.pdf” is accepted and to be entered.
Amendments to the Claims:
This listing of claims will replace all prior versions and listing of the claims in the application.
Listing of Claims:
1. 	(Currently Amended) A method comprising:
receiving, at a Virtual Private Network (VPN) node from an initiating device, an initial VPN message configured to establish a VPN session between the initiating device and a responding device; 
extracting, from the initial VPN message, data indicative of the initiating device and data indicative of the responding device; 
establishing a VPN namespace to facilitate the VPN session between the initiating device and the responding device based on the data indicative of the initiating device and the data indicative of the responding device; and 
transmitting, to a database, one or more messages comprising data indicative of the VPN session obtained from a 5-tuple provided in the initial VPN message, wherein the 5-tuple includes a protocol field

3.  	(Currently Amended) The method of claim 1, wherein the data indicative of the initiating device and a User Datagram Protocol port of the initiating device; and
wherein the data indicative of the responding device and a User Datagram Protocol port of the responding device. 

4.  	(Canceled).  

9. 	(Currently Amended) A method comprising:
receiving, at a Virtual Private Network (VPN) node, traffic sent from a sending device to a receiving device; 
determining that the VPN node does not contain a VPN namespace configured to facilitate a VPN session between the sending device and receiving device; 
receiving, from a database via one or more messages, obtained from a 5-tuple provided in the initial VPN message, wherein the 5-tuple includes a protocol field; 
establishing the VPN namespace to facilitate the VPN session between the sending device and the receiving device based on the 
transmitting the traffic to the receiving device via the VPN session. 

12.  	(Currently Amended) The method of claim 9, wherein receiving the 

13.  	(Currently Amended) The method of claim 9, wherein determining that the VPN node does not contain the VPN namespace configured to facilitate the VPN session comprises determining a source Internet Protocol address, a destination Internet Protocol address, a a 

14.  	(Currently Amended) The method of claim 13, wherein receiving, from the database via the one or more messages, the 

15. 	(Currently Amended) One or more tangible, non-transitory computer readable media encoded with instructions, wherein the instructions, when executed by one or more processors, are operable to cause the one or more processors to:
receive, at a Virtual Private Network (VPN) node from an initiating device, an initial VPN message configured to establish a VPN session between the initiating device and a responding device; 
extract, from the initial VPN message, data indicative of the initiating device and data indicative of the responding device; 
establish a VPN namespace to facilitate the VPN session between the initiating device and the responding device based on the data indicative of the initiating device and the data indicative of the responding device; and 
transmit, to a database, one or more messages comprising data indicative of the VPN session obtained from a 5-tuple provided in the initial VPN message, wherein the 5-tuple includes a protocol field

17. 	(Currently Amended) The one or more tangible, non-transitory computer readable media of claim 15, wherein the data indicative of the initiating device comprises an Internet Protocol address of the initiating device and a User Datagram Protocol port of the initiating device; and
wherein the data indicative of the responding device comprises an Internet Protocol address of the responding device and a User Datagram Protocol port of the responding device. 

18.  	(Canceled).  
20.  	(Canceled). 
22.	(Canceled). 

24.	(New) The method of claim 1, wherein the data indicative of the initiating device includes a first User Datagram Protocol port of the initiating device and the data indicative of the responding device includes a second User Datagram Protocol port of the responding device.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to teach neither singly nor in combination, the claimed limitations of “extracting, from the initial VPN message, data indicative of the initiating device and data indicative of the responding device; establishing a VPN namespace to facilitate the VPN session between the initiating device and the responding device based on the data indicative of the initiating device and the data indicative of the responding device; and transmitting, to a database, one or more messages comprising data indicative of the VPN session obtained from a 5-tuple provided in the initial VPN message, wherein the 5-tuple includes a protocol field” as recited in claim 1 and similarly stated in claim 9, 15. These limitations, in conjunction with other limitations in the independent claims, are not specifically disclosed or remotely suggested in the prior art of record. A review of claims 1-3, 5-17, 19, 21, 23-24 indicated claims 1-3, 5-17, 19, 21, 23-24 are allowable over the prior art of record.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE LIN whose telephone number is (571) 272-5137.  The examiner can normally be reached on Monday – Friday 7:30 AM – 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J. Gillis can be reached on (571) 272-7951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S. L./
Examiner, Art Unit 2446

/MICHAEL A KELLER/Primary Patent Examiner, Art Unit 2446